EXHIBIT 10.1

CUSIP No. 902693AE0

U.S. $125,000,000
CREDIT AGREEMENT
Dated as of October 31, 2017
Among
UGI UTILITIES, INC.
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
and
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
THE BANK OF NEW YORK MELLON
as Syndication Agent



--------------------------------------------------------------------------------



PNC CAPITAL MARKETS LLC
and
CITIZENS BANK, N.A.
as Joint Lead Arrangers
and
PNC CAPITAL MARKETS LLC
as Sole Bookrunner
and
BRANCH BANKING AND TRUST COMPANY
and F.N.B. Corporation
as Documentation Agents
TABLE OF CONTENTS

Page

      ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

Section 1.01
Section 1.02
Section 1.03
  Certain Defined Terms
Computation of Time Periods
Accounting Terms

      ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01
Section 2.02
Section 2.03
Section 2.04
Section 2.05
Section 2.06
Section 2.07
Section 2.08
Section 2.09
Section 2.10
Section 2.11
Section 2.12
Section 2.13
Section 2.14
Section 2.15
Section 2.16
Section 2.17
Section 2.18
Section 2.19
Section 2.20
Section 2.21
Section 2.22
  Term Advances
Making the Advances
Reserved
Reserved
Agent’s Fees
Reserved
Repayment of Advances
Interest on Advances
Interest Rate Determination
Continuation or Optional Conversion of Advances
Optional Prepayments of Advances
Increased Costs
Illegality
Payments and Computations
Taxes
Sharing of Payments, Etc.
Evidence of Debt
Use of Proceeds
Reserved
Extension of Maturity Date
[Reserved]
Mitigation, Obligations; Replacement of Lenders

      ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01
Section 3.02
  Conditions Precedent to Effectiveness
Determinations Under Section 3.01

      ARTICLE IV REPRESENTATIONS AND WARRANTIES

Section 4.01
  Representations and Warranties of the Borrower

      ARTICLE V COVENANTS OF THE BORROWER

Section 5.01
Section 5.02
Section 5.03
  Affirmative Covenants
Negative Covenants
Financial Covenant

      ARTICLE VI EVENTS OF DEFAULT

Section 6.01
  Events of Default

      ARTICLE VII THE AGENT

Section 7.01
Section 7.02
Section 7.03
Section 7.04
Section 7.05
Section 7.06
Section 7.07
Section 7.08
Section 7.09
Section 7.10
  Appointment and Authority
Rights as a Lender
Exculpatory Provisions
Reliance by Agent
Delegation of Duties
Resignation of Agent
Non-Reliance on Agent and Other Lenders
No Reliance on Agent’s Customer Identification Program
Indemnification
No Other Duties, etc.

      ARTICLE VIII MISCELLANEOUS

Section 8.01
Section 8.02
Section 8.03
Section 8.04
Section 8.05
Section 8.06
Section 8.07
Section 8.08
Section 8.09
Section 8.10
Section 8.11
Section 8.12
Section 8.13
Section 8.14
Section 8.15
  Amendments, Etc.
Notices, Etc.
No Waiver; Remedies
Costs and Expenses
Right of Set off
Binding Effect
Assignments and Participations
Confidentiality
Governing Law
Execution in Counterparts
Jurisdiction, Etc.
Patriot Act Notice
No Fiduciary Relationship
WAIVER OF JURY TRIAL
Acknowledgement and Consent to Bail-In of EEA Financial Institutions

         
Schedules
 
 

 
 
 
Schedule I — List of Applicable Lending Offices
Schedule II – Lender Commitments
    Schedule 5.02(a) – Existing Liens
   
Exhibits
 
 

 
 
 

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E-1
Exhibit E-2
Exhibit E-3
Exhibit E-4
  –
–
–
-
-
-
-
-   Form of Term Loan Promissory Note
Form of Notice of Term Loan Borrowing
Form of Assignment and Assumption
Form of Opinion of Counsel for the Borrower
Form of U.S. Tax Compliance Certificate For Foreign Lenders
That Are Not Partnerships For U.S. Federal Income Tax Purposes
Form of U.S. Tax Compliance Certificate For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes
Form of U.S. Tax Compliance Certificate For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes
Form of U.S. Tax Compliance Certificate For Foreign Lenders

That Are Partnerships For U.S. Federal Income Tax Purposes

CREDIT AGREEMENT
Dated as of October 31, 2017

UGI UTILITIES, INC., a Pennsylvania corporation (the “Borrower”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
listed on the signature pages hereof, PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Agent”) for the Lenders (as
hereinafter defined), and THE BANK OF NEW YORK MELLON, as syndication agent,
agree as follows:

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Accounts Receivable Securitization” means a financing arrangement involving the
transfer or sale of accounts receivable of the Borrower and its Subsidiaries in
the ordinary course of business through one or more SPEs, the terms of which
arrangement do not impose (a) any recourse or repurchase obligations upon the
Borrower and its Subsidiaries or any Affiliate of the Borrower and its
Subsidiaries (other than any such SPE) except to the extent of the breach of a
representation or warranty by the Borrower and its Subsidiaries in connection
therewith or (b) any negative pledge or Lien on any accounts receivable not
actually transferred to any such SPE in connection with such arrangement.

“Advance” has the meaning specified in Section 2.01.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.

“Agent” has the meaning specified in the Preamble.

“Agent’s Account” means the account of the Agent maintained by the Agent at its
office at XXXXXXXXXXXX, ABA XXX XXX XXX; Account Name: XXXXXXXXXXXXXXXXX;
Account XXXXXXXXXX and reference XXX.

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to any Covered Person from time to time concerning or relating to
bribery or corruption, including the FCPA.

“Anti-Terrorism Laws” means any laws relating to terrorism trade sanctions,
program and embargoes, import/export licensing, money laundering, including
Executive Order No. 13224, the Patriot Act, the laws comprising or implementing
the Bank Secrecy Act, and the laws administered by the United States Treasury
Department’s Office of Foreign Asset Control, and any regulation, order, or
directive promulgated, issued or enforced pursuant to such Law (as any of the
foregoing may from time to time be amended, renewed, extended, or replaced).

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

“Applicable Margin” means, as of any date, for Base Rate Advances or Eurodollar
Rate Advances, a percentage per annum determined by reference to the Public Debt
Rating in effect on such date as set forth below:

                  Public Debt Rating   Applicable Margin for   Applicable Margin
for S&P/Moody’s/Fitch   Base Rate Advances   Eurodollar Rate Advances
Level 1
 
 

 
 
 

A/A2/A or above
    0 %     1.00 %
 
               
Level 2
 
 

 
 
 

A-/A3/A-
    0.125 %     1.125 %
 
               
Level 3
 
 

 
 
 

BBB+/Baa1/BBB+
    0.250 %     1.250 %
 
               
Level 4
 
 

 
 
 

BBB/Baa2/BBB
    0.375 %     1.375 %
 
               
Level 5
 
 

 
 
 

BBB-/Baa3/BBB-
    0.625 %     1.625 %
 
               
Level 6
 
 

 
 
 

BB+/Ba1/BB+ or lower
    0.875 %     1.875 %
 
               

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (a) the Overnight Bank Funding Rate plus 50 basis points
(0.5%), (b) the Prime Rate, and (c) the Daily LIBOR Rate plus 100 basis points
(1.0%). Any change in the Base Rate (or any component thereof) shall take effect
at the opening of business on the day such change occurs.

“Base Rate Advance” means an Advance that bears interest as provided in Section
2.08(a)(i).

“Borrower” has the meaning specified in the Preamble.

“Borrower Information” has the meaning specified in Section 8.08.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in Pittsburgh, Pennsylvania and, if the applicable
Business Day relates to any Eurodollar Rate Advances, on which dealings are
carried on in the London interbank market.

“CIP Regulations” has the meaning specified in Section 7.08.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Commitment” means, as to any Lender, the amount set forth opposite such
Lender’s name on Schedule II hereto.

“Communications” has the meaning specified in Section 8.02(b).

“Confidential Executive Summary” means the confidential Executive Summary dated
October 2017, used by the Agent in connection with the syndication of the
Commitments.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means, with respect to the Borrower, at any date, the Debt
(other than Non-recourse Debt) of the Borrower and its Consolidated
Subsidiaries, determined on a consolidated basis as of such date.

“Consolidated Subsidiary” means, with respect to the Borrower, at any date, any
Subsidiary or other entity the accounts of which would be consolidated with
those of the Borrower in its consolidated financial statements if such
statements were prepared as of such date.

“Consolidated Total Capital” means, with respect to the Borrower, at any date,
the sum of (x) Consolidated Debt plus (y) consolidated stockholders’ equity of
the Borrower and its Consolidated Subsidiaries, in each case determined at such
date; provided that any accumulated other comprehensive income and loss and,
without duplication, any non-cash effects resulting from the application of
Accounting Standards Codification 715 will be excluded.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.09 or 2.10.

“Covered Person” means the Borrower, any Subsidiary of the Borrower or any
Affiliate of the Borrower.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Agent by dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Eurodollar Rate Reserve Percentage on such day. Notwithstanding the foregoing,
if the Daily LIBOR Rate as determined above would be less than zero (0.00), such
rate shall be deemed to be zero (0.00) for purposes of this Agreement.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
non-contingent obligations of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all Debt of others referred to in
clauses (a) through (f) above or clause (h) below (collectively, “Guaranteed
Debt”) guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Guaranteed Debt or to advance or supply funds for
the payment or purchase of such Guaranteed Debt, (2) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Debt or to
assure the holder of such Guaranteed Debt against loss, (3) to supply funds to
or in any other manner invest in the debtor (including any agreement to pay for
property or services irrespective of whether such property is received or such
services are rendered) or (4) otherwise to assure a creditor against loss,
(h) the outstanding attributed principal amount under any asset securitization
program of any such Person, and (i) all Debt referred to in clauses (a) through
(h) above (including Guaranteed Debt) secured by (or for which the holder of
such Debt has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest on Advances and Other Amounts” has the meaning specified in
Section 2.08(b).

“Defaulting Lender” means any Lender that (a) has failed to pay to the Agent or
any other Lender any amount required to be paid by it hereunder within two
(2) Business Days of the date when due, (b) has, or has a direct or indirect
parent company that has, (i) become the subject of a an Insolvency Proceeding,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by an
Official Body so long as such ownership interest does not result in or provide
such Lender with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Lender (or such Official Body) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Agent that a Lender is a Defaulting Lender under clauses (a) or (b) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Borrower and each Lender, provided that a Lender shall
cease to be a Defaulting Lender in the event that the Borrower and the Agent
each agrees that such Lender has remedied all matters that caused such Lender to
be a Defaulting Lender.

“Disclosed Litigation” has the meaning specified in Section 3.01(b).

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Lichtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Effective Date” has the meaning specified in Section 3.01.

“Eligible Assignee” means (a) with the approval of the Agent, any Lender;
(b) with the approval of the Agent, any Affiliate of a Lender that is a
commercial bank; and (c) any other Person approved by the Agent and, unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 8.07, the Borrower, each such approval not
to be unreasonably withheld or delayed; provided, however, that neither the
Borrower, any Defaulting Lender nor any Affiliate of the Borrower or a
Defaulting Lender shall qualify as an Eligible Assignee.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of noncompliance or violation, notice of liability, consent order or
consent agreement relating in any way to any Environmental Law, Environmental
Permit or arising from alleged injury or threat of injury to health, safety or
the environment by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages or by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local, municipal or foreign
statute, law, ordinance, rule, regulation, code, order, judgment or decree
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30 day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Single Employer
Plan or Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the conditions for the
imposition of a lien under Section 302(f) of ERISA shall have been met with
respect to any Plan; (g) the adoption of an amendment to a Plan requiring the
provision of security to such Plan pursuant to Section 307 of ERISA; (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Plan; (i) any event or condition which
results in the reorganization or insolvency of a Multiemployer Plan under
Sections 4241 or 4245 of ERISA; or (j) any event or condition which results in
the termination of a Multiemployer Plan under Section 4042 of ERISA.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.

“Eurodollar Rate” means, with respect to each Eurodollar Rate Advance comprising
part of the same Eurodollar Tranche for any Interest Period, the interest rate
per annum determined by the Agent by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate
which appears on the Bloomberg Page BBAM1 (or on such other substitute Bloomberg
page that displays rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market), or the rate which is quoted by
another source selected by the Agent as an authorized information vendor for the
purpose of displaying rates at which US dollar deposits are offered by leading
banks in the London interbank deposit market (for purposes of this definition,
an “Alternate Source”), at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period as the
London interbank offered rate for U.S. dollars for an amount comparable to such
Eurodollar Tranche and having a borrowing date and a maturity comparable to such
Interest Period (or if there shall at any time, for any reason, no longer exist
a Bloomberg Page BBAM1 (or any substitute page) or any Alternate Source, a
comparable replacement rate determined by the Agent at such time (which
determination shall be conclusive absent manifest error)), by (ii) a number
equal to 1.00 minus the Eurodollar Rate Reserve Percentage. Notwithstanding the
foregoing (i) if the Eurodollar Rate as determined under any method above would
be less than zero (0.00), such rate shall be deemed to be zero (0.00) for
purposes of this Agreement and (ii) the Eurodollar Rate for an Interest Period
of two weeks shall, unless otherwise agreed by the Agent, be calculated as if
the applicable Interest Period was one month rather than two weeks.

The Eurodollar Rate shall be adjusted with respect to any Eurodollar Rate
Advance that is outstanding on the effective date of any change in the
Eurodollar Rate Reserve Percentage as of such effective date. The Agent shall
give prompt notice to the Borrower of the Eurodollar Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.08(a)(ii).

“Eurodollar Rate Reserve Percentage” means as of any day the maximum percentage
in effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”) maintained by a member bank of the Federal Reserve System.

“Eurodollar Tranche” means, at any time, all Eurodollar Rate Advances having the
same Interest Period at such time and under the same Notice of Term Loan
Borrowing.

“Events of Default” has the meaning specified in Section 6.01.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Advance (other than pursuant to an assignment request by the Borrower under
Section 2.22(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.15, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office; (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.15(g), and (d) any U.S. federal withholding Taxes imposed under
FATCA.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Funds Rate” for any day, means the rate per annum (based on a year of
360 days and actual days elapsed and rounded upward to the nearest 1/100 of 1%)
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the date of this Agreement; provided, if such Federal Reserve Bank
(or its successor) does not announce such rate on any day, the “Federal Funds
Rate” for such day shall be the Federal Funds Rate for the last day on which
such rate was announced.

“Fee Letter” means the letter dated August 24, 2017, signed by the Borrower, the
Agent, and PNC Capital Markets LLC, as a joint lead arranger and joint
bookrunner.

“Fitch” means Fitch, Inc.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Lenders.

“Hazardous Materials” means (a) gasoline, petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos containing
materials, polychlorinated biphenyls, radon gas and urea-formaldehyde insulation
and (b) any other chemicals, materials or substances designated, classified or
regulated as hazardous or toxic or as a pollutant or contaminant under any
Environmental Law.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts, commodity swap agreements or option agreements, commodity
future agreements, equity or equity index swap agreements, foreign exchange
transaction agreements, floor transaction agreements, cap transaction
agreements, collar transaction agreements and other similar agreements or any
combination of the foregoing agreements.

“Indemnified Costs” has the meaning specified in Section 7.09.

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Initial Lenders” has the meaning specified in the Preamble.

“Insolvency Proceeding” means, with respect to any Person, (a) a case, action or
proceeding with respect to such Person (i) before any court or any other
Official Body under any bankruptcy, insolvency, reorganization or other similar
Law now or hereafter in effect, or (ii) for the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator, conservator (or similar
official) of such Person or otherwise relating to the liquidation, dissolution,
winding-up or relief of such Person, or (b) any general assignment for the
benefit of creditors, composition, marshaling of assets for creditors, or other
similar arrangement in respect of such Person’s creditors generally or any
substantial portion of its creditors; undertaken under any law.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Eurodollar Tranche, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be two weeks or one, two, three or six
months, as specified by the Borrower in the Notice of Term Loan Borrowing
received by the Agent no later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on
the third Business Day prior to the first day of such Interest Period; provided,
however, that:

(a) the Borrower may not select any Interest Period that ends after the Maturity
Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Eurodollar Tranche shall be of the same duration;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day;

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(e) the Advances made on the Effective Date shall be Eurodollar Rate Advances
with an Interest Period of two weeks.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Law” means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, executive order,
injunction, writ, decree, judgment, authorization or approval of, or award by or
settlement agreement with, any Official Body, foreign or domestic.

“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.

“Loan Documents” means this Agreement, the Fee Letter, the Notes and any other
instruments, certificates or documents delivered in connection herewith or
therewith, in each case as amended, supplemented or modified from time to time.

“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.

“Material Subsidiary” means, with respect to the Borrower, at any time, any
Subsidiary of the Borrower that is a “significant subsidiary” (as such term is
defined in Regulation S-X, but treating all references therein to the
“registrant” as references to the Borrower).

“Maturity Date” means October 30, 2018, subject to the extension thereof
pursuant to Section 2.20.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.

“Non-Consenting Lender” means any Lender that has not consented to any proposed
amendment, modification, waiver or termination of any Loan Document which,
pursuant to Section 8.01, requires the consent of all Lenders or all affected
Lenders and with respect to which the Required Lenders shall have granted their
consent.

“Non-recourse Debt” of any Person means Debt secured by a Lien on one or more
assets or rights to receive revenue of such Person where the rights and remedies
of the holder of such Debt in respect of such Debt are non-recourse to such
Person and do not extend to any other assets or rights to receive revenue of
such Person and, if such Person is organized under the laws of or doing business
in the United States or any political subdivision thereof or therein, as to
which such holder has effectively waived (or subordinated in favor of the
Lenders) such holder’s right to make the election provided under 11 U.S.C.
§1111(b)(1)(A).

“Note” means a promissory note of the Borrower payable to any Lender, delivered
pursuant to a request made under Section 2.17 in substantially the form of
Exhibit A hereto, evidencing the aggregate indebtedness of the Borrower to such
Lender resulting from the Advance made by such Lender.

“Notice” has the meaning specified in Section 8.02(c).

“Notice of Term Loan Borrowing” has the meaning specified in Section 2.02(a).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Official Body” means the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) (including the Financial Accounting Standards Board, the Bank for
International Settlements or the Basel Committee on Banking Supervision or any
successor or similar authority to any of the foregoing).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22(b)).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurocurrency borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the Federal Reserve Bank of New York (“NYFRB”), as set forth on
its public website from time to time, and as published on the next succeeding
Business Day as the overnight bank funding rate by the NYFRB (or by such other
recognized electronic source (such as Bloomberg) selected by the Administrative
Agent for the purpose of displaying such rate); provided, that if such day is
not a Business Day, the Overnight Bank Funding Rate for such day shall be such
rate on the immediately preceding Business Day; provided, further, that if such
rate shall at any time, for any reason, no longer exist, a comparable
replacement rate determined by the Administrative Agent at such time (which
determination shall be conclusive absent manifest error). If the Overnight Bank
Funding Rate determined as above would be less than zero, then such rate shall
be deemed to be zero. The rate of interest charged shall be adjusted as of each
Business Day based on changes in the Overnight Bank Funding Rate without notice
to the Borrower.

“Participant Register” has the meaning specified in Section 8.07(d).

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(b) hereof; (b) Liens imposed
by law, such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that are not overdue for a period of more than 60 days;
(c) pledges or deposits to secure obligations under workers’ compensation laws
or similar legislation or to secure public or statutory obligations or contracts
(other than for the repayment of borrowed money); and (d) easements, rights of
way and other encumbrances on title to real property that do not render title to
the property encumbered thereby unmarketable or materially adversely affect the
use of such property for its present purposes.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(b).

“PNC” means PNC Bank, National Association, its successors and assigns.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by PNC as its prime rate in effect at its principal office in
Pittsburgh, Pennsylvania, which rate may not be the lowest rate then being
charged to commercial borrowers by PNC; each change in the Prime Rate shall be
effective on the date such change is publicly announced as effective.

“Public Debt Rating” means, as of any date, the current rating announced by any
of S&P, Moody’s or Fitch, as the case may be, for any class of non-credit
enhanced long term senior unsecured debt issued by the Borrower or, if any such
rating agency shall have issued more than one such rating, the lowest such
rating issued by such rating agency. For purposes of the foregoing: if only one
of S&P, Moody’s and Fitch shall have in effect a Public Debt Rating, the
Applicable Margin shall be determined by reference to the available rating; if
only two of S&P, Moody’s and Fitch shall have in effect a Public Debt Rating,
the Applicable Margin shall be determined by reference to the highest available
rating, unless such ratings differ by two or more levels in which case the
applicable level be deemed to be one level below the higher of such levels; if
S&P, Moody’s and Fitch each have in effect a Public Debt Rating, the Applicable
Margin shall be (i) based upon the rating level of two such agencies, if two
such agencies have ratings in the same level or (ii) deemed to be one level
below the highest of such levels if the rating levels of the three agencies fall
within three different levels; if none of S&P, Moody’s or Fitch shall have in
effect a Public Debt Rating, the Applicable Margin will be set in accordance
with Level 6 under the definition of “Applicable Margin”; if any rating
established by S&P, Moody’s or Fitch shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; and if S&P, Moody’s or Fitch shall change the
basis on which ratings are established, each reference to the Public Debt Rating
announced by S&P, Moody’s or Fitch, as the case may be, shall refer to the then
equivalent rating by S&P, Moody’s or Fitch, as the case may be.

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the Agent);
provided that, with respect to any day that is not a Business Day, the
“Published Rate” shall be the Published Rate on the immediately preceding
Business Day.

“Ratable Share” means, at any time, with respect to any Lender, (a) on the
Effective Date, the proportion that such Lender’s Commitment bears to the
Commitments of all of the Lenders and (b) after the Effective Date, the
proportion that the principal amount of the Advance of such Lender outstanding
at such time bears to the aggregate principal amount of the Advances of all of
the Lenders outstanding at such time. If no Advances are outstanding at any time
after the Effective Date, the Ratable Shares shall be determined based upon the
outstanding principal amount of the Advances most recently outstanding.

“Recipient” means (a) the Agent and (b) any Lender, as applicable.

“Register” has the meaning specified in Section 8.07(c).

“Regulation S-X” means Regulation S-X of the U.S. Securities and Exchange
Commission pursuant to the Securities Exchange Act of 1934 (as amended from time
to time).

“Required Lenders” means Lenders, excluding any Defaulting Lenders, having a
majority of the aggregate outstanding principal amount of the Advances of the
Lenders (excluding any Defaulting Lender) then outstanding.

“Responsible Officer” means, with respect to the Borrower, the Chief Executive
Officer, President, Chief Financial Officer, Treasurer or Assistant Treasurer of
the Borrower.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

“Sanctioned Country” means at any time, a country or territory that is, or whose
government is, the subject or target of any Sanctions.

“Sanctioned Person” means at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union, the United
Kingdom or any European Union member state, (b) any Person operating, organized
or resident in a Sanctioned Country or (c) any Person controlled by any such
Person described in the foregoing clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC Reports” means periodic reports filed from time to time with the U.S.
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934 (as amended from time to time).

“Securities Certificate” has the meaning specified in Section 2.20.

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and no Person other than the Borrower and the ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“SPE” means any special purpose Subsidiary established in connection with any
Accounts Receivable Securitization.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholdings), assessments, fees or other charges
imposed by any Official Body, including any interest, additions to tax or
penalties applicable thereto.

“Trust Indenture Act” has the meaning specified in Section 7.02.

“Type” means with respect to any Advance, whether such Advance is a Base Rate
Advance or Eurodollar Rate Advance.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 2.15(g).

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Withholding Agent” means the Borrower and the Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

Section 1.03 Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP, provided that if the
Borrower, by notice to the Agent, shall request an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent or the Required Lenders, by notice to the Borrower, shall request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then (a) the Agent, the Lenders and the Borrower shall negotiate in
good faith to amend such provision to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Borrower and the
Required Lenders) and (b) such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith, and the Borrower shall provide to the Agent and the
Lenders, when it delivers its financial statements pursuant to any provision
hereof, such reconciliation statements as shall be reasonably requested by the
Agent.

ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES

Section 2.01 Term Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a term loan (each an “Advance” and,
collectively, the “Advances”) to the Borrower on the Effective Date in a
principal amount equal to the amount of such Lender’s Commitment. The Lenders
shall have no obligation to make Advances hereunder after the Effective Date.
The Commitments are not revolving credit commitments, and the Borrower shall not
have the right to borrow, repay and reborrow under this Section 2.01.

Section 2.02 Making the Advances(a) . (a) The Advances made on the Effective
Date shall be made on notice, given not later than 11:00 a.m. on the Effective
Date (or such later time as the Administrative Agent may agree), by the Borrower
to the Agent, which shall give to each Lender prompt notice thereof by
telecopier or other electronic means. Such notice (the “Notice of Term Loan
Borrowing”) shall be in substantially the form of Exhibit B hereto. Each Lender
shall, before 2:00 p.m. (Pittsburgh, Pennsylvania time) on the Effective Date
make available for the account of its Applicable Lending Office to the Agent at
the Agent’s Account, in same day funds, an amount equal to the amount of its
Commitment. After the Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower by transferring such funds to an account designated by
the Borrower no later than 4:00 p.m. (Pittsburgh, Pennsylvania time) on the
Effective Date.

(b) Reserved.

(c) The Notice of Term Loan Borrowing shall be irrevocable and binding on the
Borrower. The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the Effective Date the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Advance to be made
by such Lender on the Effective Date if such Advance, as a result of such
failure, is not made on the Effective Date.

(d) Unless the Agent shall have received notice from a Lender prior to the
Effective Date that such Lender will not make available to the Agent an amount
equal to the amount of such Lender’s Commitment, the Agent may assume that such
Lender has made such amount available to the Agent on the Effective Date in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such amount available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Agent, at (i) in the
case of the Borrower, the interest rate applicable at the time to the Advances
made on the Effective Date and (ii) in the case of such Lender, the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry interbank compensation rules. If the Borrower and such Lender
shall pay such interest to the Agent for the same or an overlapping period, the
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower to the Agent for such period. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance for purposes of this Agreement. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against the Lender
that shall have failed to make such payment to the Agent.

(e) The failure of any Lender to make the Advance to be made on the Effective
Date shall not relieve any other Lender of its obligation, if any, hereunder to
make its Advance on the Effective Date, but no Lender shall be responsible for
the failure of any other Lender to make the Advance to be made by such other
Lender on the Effective Date.

Notwithstanding anything to the contrary herein, as an accommodation to the
Borrower, the interest rate on the Advances made on the Effective Date shall
initially be at the Eurodollar Rate plus the Applicable Margin for Eurodollar
Rate Advances, and shall have an Interest Period of two weeks.

     
Section 2.03
  Reserved.
 
   
Section 2.04
  Reserved.
 
   

Section 2.05 Agent’s Fees. The Borrower shall pay to the Agent the
administrative and other fees at the times and in the amounts agreed upon in the
Fee Letter.

Section 2.06 Reserved.

Section 2.07 Repayment of Advances. The outstanding principal amount of the
Advances shall be payable in equal quarterly installments with each quarterly
payment to be in an amount equal to $1,562,500. Each quarterly payment shall be
payable on the last Business Day of each December, March, June and September
commencing on March 31, 2018, with the balance of the principal of the Advances
being due and payable in full on the Maturity Date together with all accrued
interest thereon.

Section 2.08 Interest on Advances. Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of the Advance owing to each Lender from
the Effective Date until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Advances. With respect to any portion of such Advance accruing
interest at the Base Rate, a rate per annum equal at all times to the sum of
(x) the Base Rate in effect from time to time plus (y) the Applicable Margin in
effect from time to time, payable in arrears quarterly on the last Business Day
of each December, March, June and September during such periods and on the date
such portion shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. With respect to any Eurodollar Tranche, a rate
per annum equal at all times during each Interest Period for such Eurodollar
Tranche to the sum of (x) the Eurodollar Rate for such Interest Period for such
Eurodollar Tranche plus (y) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on each day that occurs during
such Interest Period every three months from the first day of such Interest
Period and on the date such Eurodollar Tranche (or portion thereof) shall be
Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Agent may, and upon the request of the Required Lenders shall,
require the Borrower to pay interest (“Default Interest on Advances and Other
Amounts”) on (i) the unpaid principal amount of the Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, as the case may be, at a rate per annum equal at all times to 2% per
annum above the rate per annum required to be paid on such Advance pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to clause
(a)(i) above, provided, however, that following acceleration of the Advances
pursuant to Section 6.01, Default Interest on Advances and Other Amounts shall
accrue and be payable hereunder whether or not previously required by the Agent
and shall be paid in full on demand.

Section 2.09 Interest Rate Determination.

(a) The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.08(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Advances will not adequately reflect the cost to such Required Lenders of
making, funding or maintaining their respective Eurodollar Rate Advances for
such Interest Period, the Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Lenders to Convert Base Rate Advances
into Eurodollar Rate Advances shall be suspended until the Agent shall notify
the Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Advances will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Advances.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Eurodollar Tranche shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to Convert Advances into Eurodollar Rate Advances
shall be suspended.

(f) If on any date on which a Eurodollar Rate would otherwise be determined, the
Agent shall have determined that: (i) adequate and reasonable means do not exist
for ascertaining such Eurodollar Rate, or (ii) a contingency has occurred which
materially and adversely affects the London interbank eurodollar market relating
to the Eurodollar Rate,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

(ii) with respect to Eurodollar Rate Advances, each such Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance (or if such Advance is then a Base Rate
Advance, will continue as a Base Rate Advance), and

(iii) the obligation of the Lenders to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist.

Section 2.10 Continuation or Optional Conversion of Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 1:00 p.m.
(Pittsburgh, Pennsylvania time) on the third Business Day prior to the date of
the proposed continuation or Conversion of any Advances and subject to the
provisions of Sections 2.09 and 2.13, (a) continue any Eurodollar Rate Advances
as Eurodollar Rate Advances for a new Interest Period or (b) Convert (i) Base
Rate Advances into Eurodollar Rate Advances or (ii) Eurodollar Rate Advances
into Base Rate Advances; provided, however, that (x) any continuation of
Eurodollar Rate Advances or Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, (y) any continuation of Eurodollar Rate Advances or
any Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in
an amount not less than $5,000,000 and (z) no continuation or Conversion of any
Advances shall result in more than six (6) separate Eurodollar Tranches. Each
such notice of any continuation of Eurodollar Rate Advances or of any Conversion
shall, within the restrictions specified above, specify (i) the date of such
continuation or Conversion, (ii) the Advances to be continued or Converted, and
(iii) with respect to any continuation of Eurodollar Rate Advances or Conversion
of Base Rate Advances into Eurodollar Rate Advances, the duration of the
Interest Period for each such Advance. Each notice of continuation or Conversion
shall be irrevocable and binding on the Borrower.

Section 2.11 Optional Prepayments of Advances. The Borrower may, upon notice not
later than 1:00 p.m. (Pittsburgh, Pennsylvania time) at least three Business
Days’ prior to the date of such prepayment, in the case of Eurodollar Rate
Advances, and not later than 1:00 p.m. (Pittsburgh, Pennsylvania time) on the
date of such prepayment, in the case of Base Rate Advances, to the Agent stating
the proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amount of
the Advances in such amount, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment, in the case of any Eurodollar Tranche, shall be in an
aggregate principal amount of $5,000,000 and in the case of Base Rate Advances,
shall be in an aggregate principal amount of $1,000,000 or, in each case, an
integral multiple of $1,000,000 in excess thereof and (y) in the event of any
such prepayment of a Eurodollar Rate Advance, the Borrower shall (i) be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c) and (ii) notify the Administrative Agent which Eurodollar
Tranche or Tranches are being repaid. Each such optional prepayment shall be
applied to prepay ratably the Advances of the Lenders and shall be applied pro
rata across the remaining installments of the Advances (including the payment
due on the Maturity Date).

Section 2.12 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender (except any reserve requirement reflected in the
Eurodollar Rate);

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurodollar Rate
Advances made by such Lender or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting into, continuing or
maintaining any Eurodollar Rate Advance (or of maintaining its obligation to
make any such Advance), or to reduce the amount of any sum received or
receivable by such Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Borrower shall promptly pay to any such Lender or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Applicable Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of such Lender or the Advance made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy or liquidity), then from time to time
upon written request of such Lender the Borrower shall promptly pay to such
Lender, such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine (9) months prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

Section 2.13 Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the Lenders
to make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrower and the
Lenders that the circumstances causing such suspension no longer exist;
provided, however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Eurodollar Lending Office if the making
of such a designation would allow such Lender or its Eurodollar Lending Office
to continue to perform its obligations to continue to fund or maintain
Eurodollar Rate Advances and would not, in the judgment of such Lender, subject
such Lender to any unreimbursed cost or expense or otherwise be disadvantageous
to such Lender.

Section 2.14 Payments and Computations.

(a) The Borrower shall make each payment hereunder, irrespective of any right of
counterclaim or set-off, not later than 3:00 p.m. (Pittsburgh, Pennsylvania
time) on the day when due in U.S. dollars to the Agent at the Agent’s Account in
same day funds. The Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest ratably (other than
amounts payable pursuant to Section 2.12, 2.15 or 8.04(c)) to the Lenders for
the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(b), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.

(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.

(c) All computations of interest based on the Base Rate shall be made by the
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest are payable. Each determination
by the Agent of an interest rate or component thereof under this Agreement shall
be conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Agent in accordance with banking industry rules on interbank compensation.

Section 2.15 Taxes.

(a) Defined Terms. For purposes of this Section 2.15, the term “Law” includes
FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Law. If any Law
(as determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Official Body in accordance with Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes. The Borrower shall timely pay to the relevant
Official Body in accordance with Law, or at the option of the Agent, timely
reimburse it for the payment of, any Other Taxes.

(d) Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Agent), or by the Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within ten (10) Business Days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent the
Borrower has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 8.07(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Official Body. A certificate as to the amount of such payment or liability
delivered to any Lender by the Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Agent to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Agent to the Lender from any other source against any amount due to the
Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to an Official Body pursuant to this Section 2.15, the Borrower
shall deliver to the Agent the original or a certified copy of a receipt issued
by such Official Body evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Law or reasonably requested by the
Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.15(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Law to permit the Borrower
or the Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Agent such documentation prescribed by Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.15 (including by
the payment of additional amounts pursuant to this Section 2.15), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out of pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Official Body with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid over pursuant to this subsection (h) (plus any penalties,
interest or other charges imposed by the relevant Official Body) in the event
that such indemnified party is required to repay such refund to such Official
Body. Notwithstanding anything to the contrary in this subsection (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 2.15 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, and the repayment, satisfaction or discharge of all
obligations under any Loan Document.

Section 2.16 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set off,
or otherwise) on account of the Advance owing to it (other than pursuant to
Section 2.12, 2.15 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.16 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.

Section 2.17 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from the Advance owing to such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of its Advance. The Borrower agrees that upon notice by any Lender to the
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advance owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to such Lender in a principal amount up to the Commitment
of such Lender.

(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of the
Advances made hereunder, the Type of Advances (including continuations and
Conversions thereof) and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and
(iv) the amount of any sum received by the Agent from the Borrower hereunder and
each Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

Section 2.18 Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including working capital and
capital expenditures.

Section 2.19 Reserved.

Section 2.20 Extension of Maturity Date. Without any further action by or
consent of the Lenders, the Maturity Date shall be extended to October 30, 2022,
if, on or before the date that is 364 days after the Effective Date, the
Borrower shall have delivered to the Agent (each in form and substance
satisfactory to the Agent) the following: (a) a copy of the securities
certificate registered with the Pennsylvania Public Utility Commission (the
“Securities Certificate”) authorizing the Borrower’s incurring indebtedness
hereunder with a maturity date of October 30, 2022; (b) an opinion of counsel to
the Borrower (which may be in-house counsel) stating that (i) the Securities
Certificate has been registered with the Pennsylvania Public Utility Commission
in accordance with Chapter 19 of the Pennsylvania Public Utility Code and by
virtue of such registration, authorizes the Borrower to incur indebtedness
hereunder with a maturity date of October 30, 2022 and (ii) no other
authorizations are required by the Pennsylvania Public Utility Commission or by
any other state or local regulatory agency or governmental authority having
jurisdiction over the Borrower and (c) copies of corporate resolutions certified
by the Secretary or Assistant Secretary of the Borrower, or such other evidence
as may be satisfactory to the Agent, demonstrating that the Borrower’s
incurrence of indebtedness hereunder with a maturity date of October 30, 2022
has been duly authorized by all necessary corporate action, together with an
opinion of counsel to the Borrower (which may be in-house counsel) to such
effect.

     
Section 2.21
  [Reserved].
 
   
Section 2.22
  Mitigation, Obligations; Replacement of Lenders.
 
   

(a) Designation of a Different Lending Office. In addition to the provisions in
Section 2.13, if any Lender requests compensation under Section 2.12, or
requires the Borrower to pay any additional amount to any Lender or any Official
Body for the account of any Lender pursuant to Section 2.15, then such Lender
shall (at the request of the Borrower) use reasonable efforts to designate a
different lending office for funding or booking its Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.12 or Section 2.15, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.12, or if the Borrower is required to pay additional amounts to any
Lender or any Official Body for the account of any Lender pursuant to
Section 2.15 and, in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22(a), or if
any Lender is a Defaulting Lender hereunder or becomes a Non-Consenting Lender,
or any Lender gives a notice under Section 2.13, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 8.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Borrower shall have paid to the Agent the assignment fee (if any)
specified in Section 8.07;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 8.04(c)) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.15,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
to cease to apply.

ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING

Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective, and the obligations of the Lenders to make the Advances on the
Effective Date hereunder shall become effective on and as of the first date (the
“Effective Date”) on which the following conditions precedent have been
satisfied:

(a) There shall have occurred no Material Adverse Change since September 30,
2016.

(b) There shall exist no action, suit, investigation, litigation or proceeding
affecting the Borrower or any of its Subsidiaries pending or threatened before
any court, governmental agency or arbitrator that (i) would be reasonably likely
to have a Material Adverse Effect other than the matters disclosed in the SEC
Reports prior to the date hereof (the “Disclosed Litigation”) or (ii) purports
to affect the legality, validity or enforceability of this Agreement or any Note
or the consummation of the transactions contemplated hereby, and there shall
have been no change in the Disclosed Litigation that would have a Material
Adverse Effect.

(c) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(d) The Borrower shall have notified the Agent in writing as to the proposed
Effective Date.

(e) The Borrower shall have paid, or will pay with the Advances on the Effective
Date, all accrued fees and expenses of the Agent and the Lenders (including, to
the extent invoiced, the reasonable and documented accrued fees and expenses of
counsel to the Agent).

(f) On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:

(i) The representations and warranties contained in Section 4.01 are correct in
all material respects (except that any representation or warranty which is
already qualified as to materiality or by reference to a Material Adverse Effect
shall be correct in all respects) on and as of the Effective Date,

(ii) No Material Adverse Change has occurred since September 30, 2016, and

(iii) No event has occurred and is continuing that constitutes a Default.

(g) The Agent shall have received the following, each dated the Effective Date,
in form and substance satisfactory to the Agent and (except for the Notes) in
sufficient copies for each Lender:

(i) Either (x) a counterpart of this Agreement signed on behalf of the Agent,
the Borrower and each Initial Lender or (y) evidence satisfactory to the Agent
(which may include an electronic transmission) that such party has signed a
counterpart of this Agreement.

(ii) The Notes to the Lenders to the extent requested by any Lender pursuant to
Section 2.17.

(iii) Such documents and certificates as the Agent may reasonably request
relating to the organization, existence and good standing of the Company.

(iv) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(v) A certificate of the Secretary or an Assistant Secretary of the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Agreement and the Notes and the other documents to be
delivered hereunder.

(vi) A favorable opinion of Morgan, Lewis & Bockius LLP, counsel for the
Borrower, substantially in the form of Exhibit D hereto and as to such other
matters as any Lender through the Agent may reasonably request.

Section 3.02 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Agent on behalf of all Lenders, designates as the proposed Effective
Date, specifying its objection thereto. The Agent shall promptly notify the
Lenders of the occurrence of the Effective Date.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES

Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and currently
subsisting under the laws of the Commonwealth of Pennsylvania. The Borrower has
all requisite power and authority to carry on its business in all material
respects as now conducted and is qualified to do business in every jurisdiction
where such qualification is required, except where the failure to have such
power, authority or qualification, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

(b) The execution, delivery and performance by the Borrower of this Agreement
and the Notes to be delivered by it, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) any applicable law or any contractual
restriction binding on or affecting the Borrower, and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.

(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Borrower of this
Agreement or the Notes to be delivered by it, provided that the extension of the
Maturity Date in accordance with Section 2.20 shall require appropriate
governmental or third party authorization thereof prior to the effectiveness of
such extension.

(d) This Agreement has been, and each of the Notes to be delivered by it when
delivered hereunder will have been, duly executed and delivered by the Borrower.
This Agreement is, and each of the Notes when delivered hereunder will be, the
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with their respective terms.

(e) The Consolidated balance sheet of the Borrower and its Subsidiaries as at
September 30, 2016, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, and the Consolidated balance
sheet of the Borrower and its Subsidiaries as at June 30, 2017, and the related
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for nine months then ended, copies of which have been included in
the SEC Filings prior to the date hereof, fairly present in all material
respects, subject, in the case of said balance sheet as at June 30, 2017, and
said statements of income and cash flows for nine months then ended, to year-end
audit adjustments and the presentation of footnotes not required by
Regulation S-X to be included in interim financial statements, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied.

(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
(other than the Disclosed Litigation) or (ii) purports to affect the legality,
validity or enforceability of this Agreement or any Note or the consummation of
the transactions contemplated hereby, and there has been no change in the
status, or financial effect on the Borrower or any of its Subsidiaries, of the
Disclosed Litigation that would have a Material Adverse Effect.

(g) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

(i) Neither the Confidential Executive Summary (other than any projections and
other information of a general economic or general industry nature included
therein) nor any other written information, exhibit or report furnished by the
Borrower to the Agent or any Lender pursuant to the terms of this Agreement, nor
any of the information contained herein, when taken as a whole, on the date so
provided, contained any untrue statement of a material fact or omitted to state
a material fact necessary to make the statements made therein and herein not
misleading in light of the circumstances under which they were made.

(j) All financial projections included in the Confidential Executive Summary
furnished by or on behalf of the Borrower have been, on the date provided,
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time made, it being understood that such projections are
subject to significant uncertainties and contingencies, many of which are beyond
the Borrower’s control, that no assurance can be given that any particular
projection will be realized and that actual results may vary materially from
projections.

(k) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

(l) Each Covered Person has implemented and maintains in effect policies and
procedures designed to ensure compliance by such Covered Person and its
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Covered Persons and their respective officers
and employees, and to the knowledge of the Borrower, its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of the Covered Persons or any of their respective
directors, officers or employees, nor to the knowledge of the Borrower, any
agent of any Covered Persons that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. No
borrowing or the use of the proceeds thereof or other transaction contemplated
by this Agreement will violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE V
COVENANTS OF THE BORROWER

Section 5.01 Affirmative Covenants. So long as any Advance shall remain unpaid
or any other amount shall remain unpaid hereunder or under any Note, the
Borrower will:

(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA, Environmental Laws and
the Patriot Act, except where the necessity of compliance therewith is contested
in good faith by appropriate proceedings or except where the failure to comply
would not reasonably be expected to have a Material Adverse Effect.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property, except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings, against which appropriate
reserves are being maintained in accordance with GAAP or except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect.

(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the extent
consistent with prudent business practice.

(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Subsidiaries to preserve and maintain, its corporate existence,
rights (charter and statutory) and franchises; provided, however, that the
Borrower and its Subsidiaries may consummate any merger or consolidation
permitted under Section 5.02(b) and provided further that neither the Borrower
nor any of its Subsidiaries shall be required to preserve any right or franchise
if the Board of Directors of the Borrower or such Subsidiary shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Borrower or such Subsidiary, as the case may be, and that the
loss thereof is not disadvantageous in any material respect to the Borrower and
its Subsidiaries taken as a whole or the Lenders.

(e) Visitation Rights. At reasonable times and upon five Business Days prior
notice, permit the Agent or any of the Lenders or any agents or representatives
thereof at their respective expense, to examine the records and books of account
of, and visit the properties of, the Borrower and any of its Subsidiaries, and
to discuss the affairs, finances and accounts of the Borrower and any of its
Subsidiaries with any of their officers or directors and with their independent
certified public accountants.

(f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made of
all financial transactions and the assets and business of the Borrower and each
such Subsidiary in accordance with generally accepted accounting principles in
effect from time to time.

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Material Subsidiaries to maintain and preserve, all of its material properties
that are necessary in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h) Reporting Requirements. Furnish to the Lenders:

(i) as soon as available and in any event within 50 days after the end of each
of the first three quarters of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments and the presentation of footnotes not
required by Regulation S-X to be included in interim financial statements) by a
Responsible Officer of the Borrower as having been prepared in accordance with
GAAP and certificates of a Responsible Officer of the Borrower as to compliance
with the terms of this Agreement and setting forth in reasonable detail the
calculations necessary to demonstrate compliance with Section 5.03;

(ii) as soon as available and in any event within 95 days after the end of each
fiscal year of the Borrower, a copy of the annual audit report for such year for
the Borrower and its Subsidiaries, containing the Consolidated balance sheet of
the Borrower and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Ernst & Young LLP or other independent
registered certified public accountants of nationally recognized standing and
certificates of a Responsible Officer of the Borrower as to compliance with the
terms of this Agreement and setting forth in reasonable detail the calculations
necessary to demonstrate compliance with Section 5.03;

(iii) as soon as possible and in any event within five Business Days after the
Borrower obtains knowledge of any Default continuing on the date of such
statement, a statement of a Responsible Officer of the Borrower setting forth
details of such Default and the action that the Borrower has taken and proposes
to take with respect thereto;

(iv) promptly after the sending or filing thereof, copies of all reports that
the Borrower sends to any of its securityholders (other than UGI Corporation),
and copies of all reports and registration statements that the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;

(v) prompt notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f); and

(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

The financial statements and other information required to be delivered pursuant
to clauses (i), (ii) and (iv) of this Section 5.01(h) shall be deemed to have
been delivered on the date on which such financial statements and other
information are posted on the website of the Securities and Exchange Commission
at www.sec.gov and the Borrower notifies the Agent in writing thereof. In
addition, the financial statements and other information referred to in the
immediately preceding sentence may be delivered electronically and if so
delivered shall be deemed to be delivered on the date on which (A) the Borrower
posts such documents, or provides a link thereto on the Borrower’s website on
the Internet at the following website: Webpage: www.ugicorp.com or (B) such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Agent have access (whether a
commercial, third-party website or whether sponsored by the Agent); provided
that the Borrower shall notify the Agent (by telecopier or electronic mail) of
the posting of any such documents and provide to the Agent, if requested, by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrower with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

(i) Maintain in effect and enforce policies and procedures designed to ensure
compliance by the Covered Persons and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

(j) Use of Proceeds. The proceeds of the Advances will be used for working
capital, acquisitions, capital expenditures and other general corporate
purposes. None of the Borrower, its Subsidiaries, or any of its or their
respective directors, officers or employees shall use the proceeds of any
Advance (x) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (y) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country or (z) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

Section 5.02 Negative Covenants. So long as any Advance shall remain unpaid or
any other amount shall remain unpaid hereunder or under any Note, the Borrower
will not:

(a) Liens, Etc. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

(i) Permitted Liens,

(ii) Liens upon any property acquired, constructed or improved after the date
hereof by the Borrower or a Subsidiary which are created or incurred
contemporaneously with or within 180 days after such acquisition, construction
or improvement to secure or provide for the payment of any part of the purchase
price of such property or the cost of such construction or improvement or Debt
incurred to pay that purchase price or cost of construction or improvement (but
no other amounts), provided, however, that no such Lien shall extend to or cover
any properties of any character other than the real property or equipment being
acquired, and no such extension, renewal or replacement shall extend to or cover
any properties not theretofore subject to the Lien being extended, renewed or
replaced,

(iii) the Liens existing on the Effective Date and described on Schedule 5.02(a)
hereto,

(iv) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Subsidiary of the Borrower or
becomes a Subsidiary of the Borrower and Liens existing on assets at the time of
their acquisition; provided that such Liens were not created in contemplation of
such merger, consolidation or acquisition and do not extend to any assets other
than those of the Person so merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary or those assets
so acquired, as the case may be,

(v) Liens arising from legal proceedings being contested by the Borrower in good
faith by appropriate legal or administrative proceedings,

(vi) Liens on cash and cash equivalents securing obligations pursuant to
non-speculative Hedge Agreements,

(vii) [Reserved],

(viii) Liens arising from Section 302 of ERISA or pursuant to the PBGC’s
authority under Title IV of ERISA in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding,

(ix) Liens arising pursuant to any Non-recourse Debt,

(x) Liens arising in connection with the issuance of industrial revenue bonds or
pollution control bonds,

(xi) Liens created in connection with inventory management agreements in the
ordinary course of business that do not in the aggregate materially detract from
the value of the Borrower’s Consolidated assets or materially impair the use
thereof in the operation of its business,

(xii) Liens securing Debt related to an Accounts Receivable Securitization,
provided that the amount of Debt of all such Accounts Receivable Securitizations
does not exceed in the aggregate at any time outstanding $125,000,000,

(xiii) other Liens securing Debt or other obligations in an aggregate principal
amount not to exceed 5% of the Consolidated Total Capital at any time
outstanding, and

(xiv) the replacement, extension or renewal of any Lien permitted by clause
(iii) or (iv) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.

(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any of its Subsidiaries to do so,
except that any Subsidiary of the Borrower may merge or consolidate with or
into, or dispose of assets to, any other Subsidiary of the Borrower, and except
that any Subsidiary of the Borrower may merge into or dispose of assets to the
Borrower and the Borrower may merge with any other Person so long as the
Borrower is the surviving corporation, provided, in each case, that no Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in accounting policies or reporting practices, except
as required or permitted by generally accepted accounting principles.

(d) Change in Nature of Business. Make, or permit any of its Subsidiaries to
make, any material change in the nature of its business as carried on at the
date hereof.

Section 5.03 Financial Covenant. So long as any Advance shall remain unpaid or
any other amount shall remain unpaid hereunder or under any Note, the Borrower
will maintain a ratio of Consolidated Debt to the Consolidated Total Capital of
not greater than 0.65:1.00.

ARTICLE VI
EVENTS OF DEFAULT

Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or fail to make any other payment of fees or other amounts payable under
this Agreement or any Note within five Business Days after the same becomes due
and payable; or

(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in connection with this Agreement shall prove
to have been incorrect in any material respect (or any representation or
warranty which is already qualified as to materiality or by reference to a
Material Adverse Effect shall prove to have been incorrect in any respect) when
made or deemed made; or

(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d), (e), (h)(iii), (i) or (j), 5.02 or 5.03,
or (ii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(h) (other than clause (iii) thereof) if such
failure shall remain unremedied for 5 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or (iii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or

(d) The Borrower or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $25,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Judgments or orders for the payment of money in excess of $25,000,000 in the
aggregate shall be rendered against the Borrower or any of its Material
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

(g) The Borrower shall cease for any reason to be directly or indirectly
majority owned, beneficially and of record, by UGI Corporation, including,
without limitation, that UGI Corporation shall cease to own (beneficially and of
record), directly or indirectly, (i) Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 51% or more of the
combined voting power of all Voting Stock of the Borrower and (ii) 51% or more
of the economic interests in the Borrower; or

(h) The Borrower or any of its ERISA Affiliates shall incur, or be reasonably
likely to incur, liability in excess of $25,000,000 as a result of one or more
ERISA Events described in subsections (c), (f) or (h) of the definition of ERISA
Event, or shall fail to pay when due an amount or amounts aggregating in excess
of $25,000,000 as a result of one or more of the following: (i) the occurrence
of any other ERISA Event; (ii) the partial or complete withdrawal of the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan; or (iii) the
reorganization or termination of a Multiemployer Plan;

then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, the Advances, all such interest and
all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII
THE AGENT

Section 7.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints PNC to act on its behalf as the Agent hereunder and under the other
Loan Documents and authorizes the Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VII are solely for the benefit of the
Agent and the Lenders, and the Borrower shall not have rights as a third party
beneficiary of any of such provisions.

Section 7.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders. In the event
that PNC or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by the Borrower, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Borrower hereunder or
under any other Loan Document by or on behalf of PNC in its capacity as the
Agent for the benefit of any Lender under this Agreement or any Note (other than
PNC or an Affiliate of PNC) and which is applied in accordance with this
Agreement shall be deemed to be exempt from the requirements of Section 311 of
the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.

Section 7.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that the Agent shall not be required to take any
action that, in its opinion or the opinion of its counsel, may expose the Agent
to liability or that is contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 6.01 and 8.01) in the absence of its own gross negligence or willful
misconduct. The Agent shall be deemed not to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Agent by the Borrower or a Lender.

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 3 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the Agent.

Section 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of the
Advances that by its terms must be fulfilled to the satisfaction of a Lender,
the Agent may presume that such condition is satisfactory to such Lender unless
the Agent shall have received notice to the contrary from such Lender prior to
the Effective Date. The Agent may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

Section 7.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Affiliates. The exculpatory
provisions of this Article 7 shall apply to any such sub-agent and to the
Affiliates of the Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 7.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with approval from the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, such approval not to be unreasonably withheld or delayed.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Agent gives notice of its resignation, then the Borrower (so long as no Event of
Default has occurred and is continuing) may appoint a successor agent, which
successor may be replaced by the Required Lenders; provided that such
replacement is, so long as no Event of Default has occurred and is continuing,
reasonably acceptable to the Borrower. If no successor shall have been so
appointed by the Required Lenders or the Borrower within sixty (60) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may
on behalf of the Lenders, appoint a successor Agent; provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of collateral security, if any, held by the Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Agent shall continue
to hold such collateral security until such time as a successor Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor Agent as
provided for above in this Section 7.06. Upon the acceptance of a successor’s
appointment as Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Agent, and the retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Agent’s resignation hereunder and under the other
Loan Documents, the provisions of this Article 7 and Section 8.04 shall continue
in effect for the benefit of such retiring Agent, its sub-agents and their
respective Affiliates in respect of any actions taken or omitted to be taken by
any of them while the retiring Agent was acting as Agent.

Upon the appointment of a successor Agent hereunder, such successor shall
succeed to all of the rights, powers, privileges and duties of PNC as the
retiring Agent and PNC shall be discharged from all of its respective duties and
obligations as Agent under the Loan Documents.

Section 7.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Affiliates and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon the Agent or any other Lender or any of their
Affiliates and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

Section 7.08 No Reliance on Agent’s Customer Identification Program. Each Lender
acknowledges and agrees that neither such Lender, nor any of its Affiliates,
participants or assignees, may rely on the Agent to carry out such Lender’s,
Affiliate’s, participant’s or assignee’s customer identification program, or
other obligations required or imposed under or pursuant to the Patriot Act or
the regulations thereunder, including the regulations contained in 31 CFR
103.121 (as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with the Borrower, its Affiliates or its agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (a) any
identity verification procedures, (b) any recordkeeping, (c) comparisons with
government lists, (d) customer notices or (e) other procedures required under
the CIP Regulations or such other Laws.

Section 7.09 Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), ratably according to their respective
Ratable Shares, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of this
Agreement or the other Loan Documents or any action taken or omitted by the
Agent under this Agreement or the other Loan Documents (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable to the Agent for
any portion of the Indemnified Costs resulting from the Agent’s gross negligence
or willful misconduct. Without limitation of the foregoing, each Lender agrees
to reimburse the Agent promptly upon demand for its Ratable Share of any
out-of-pocket expenses (including reasonable fees and expenses of counsel)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement or the other Loan Documents, to
the extent that the Agent is not reimbursed for such expenses by the Borrower.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 7.09 applies whether any such investigation,
litigation or proceeding is brought by the Agent, any Lender or a third party.

Section 7.10 No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the syndication agent or any other Person designated as
any “Agent”, “Arranger”, “Bookrunner” or “Documentation Agent” listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as and the
extent applicable, as the Agent or a Lender hereunder.

ARTICLE VIII
MISCELLANEOUS

Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any Note, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and the Borrower, and then such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no amendment, waiver or consent shall,
unless in writing (a) signed by each of the Lenders affected thereby, do any of
the following: (i) increase the Commitments of the Lenders, (ii) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder, or (iii) postpone any date fixed for any payment of principal of, or
interest on, the Advances or any fees or other amounts payable hereunder or
(b) signed by all of the Lenders, do any of the following: (i) waive any of the
conditions specified in Section 3.01, (ii) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (iii) amend this Section 8.01. Notwithstanding the
foregoing, no amendment, waiver or consent shall affect the rights or duties of
the Agent under this Agreement or any other Loan Document unless in writing and
signed by the Agent, in addition to the Lenders required above to take such
action.

Section 8.02 Notices, Etc.

(a) All notices and other communications provided for hereunder shall be either
in writing (including telecopier or other electronic communication) and mailed,
electronically transmitted or delivered, if to the Borrower, at its address at
2525 North 12th Street, Suite 360, Reading, PA 19612, Attention: Treasurer, with
a copy to UGI Utilities, Inc., Box 858, Valley Forge, PA 19482, Attention:
General Counsel; if to any Initial Lender, at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Assumption pursuant to
which it became a Lender; and if to the Agent, at its address at XXX, XXX, XXX,
XXX XXX, Attention: XXX with a copy to PNC Bank, National Association, XXX, XXX,
XXX, XXX XXX, Attention: XXX; or, as to the Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
except in each case as otherwise provided in Section 8.02(b) and (c) below. All
such notices and communications shall, when mailed or electronically
transmitted, be effective when deposited in the mail or confirmed by electronic
transmission, respectively, except that notices and communications to the Agent
pursuant to Article II, III or VII shall not be effective until received by the
Agent. Delivery by telecopier or other electronic imaging of an executed
counterpart of any amendment or waiver of any provision of this Agreement or the
Notes or of any Exhibit hereto to be executed and delivered hereunder shall be
effective as delivery of a manually executed counterpart thereof.

(b) So long as PNC or any of its Affiliates is the Agent, materials required to
be delivered pursuant to Section 5.01(h)(i), (ii) and (iv) shall be delivered to
the Agent as set forth in Section 5.01 or as otherwise approved by the Agent.
The Borrower agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Borrower, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Syndtrak, Intralinks or a substantially similar electronic system
(the “Platform”). The Borrower acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.

(c) Each Lender agrees that notices and communications to such Lender hereunder
may be delivered or furnished by e-mail communication or other electronic
communication (a “Notice”), including by specifying that any Communications have
been posted to the Platform, which in each such case constitute effective
delivery of such information, documents or other materials to such Lender for
purposes of this Agreement; provided that the foregoing shall not apply to
notices to any Lender if such Lender has notified the Agent that it is incapable
of receiving notices by electronic communication. Each Lender agrees (x) to
notify the Agent in writing of such Lender’s e-mail address to which a Notice
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (y) that any Notice may be sent to such
e-mail address. Unless the Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

Section 8.03 No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Section 8.04 Costs and Expenses.

(a) The Borrower agrees to pay on demand all costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes, and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement or any amendment, supplement or
modification of, or any waiver or consent under or in respect of (or any
proposed amendment or supplement to or modification or waiver of), this
Agreement, the other Loan Documents and any such other documents. The Borrower
further agrees to pay promptly all costs and expenses (including, without
limitation, reasonable and documented counsel fees and expenses) of (i) the
Agent in connection with any workout, restructuring or negotiations in respect
of the Advances or other obligation hereunder or under the other Loan Documents
and (ii) the Agent and the Lenders in connection with the enforcement (whether
through negotiations, legal proceedings or otherwise) of this Agreement, the
Notes and the other documents to be delivered hereunder, including, without
limitation, reasonable fees and expenses of counsel for the Agent and each
Lender in connection with the enforcement or preservation of any rights under
this Agreement and the other Loan Documents.

(b) The Borrower agrees to indemnify and hold harmless the Agent, each Lender,
any Person named as Syndication Agent, Arranger, Bookrunner or Documentation
Agent on the cover page of this Agreement, and each of their Affiliates and
their officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
reasonable expenses (including, without limitation, reasonable fees and expenses
of counsel and any civil penalties or fines assessed by OFAC) incurred by or
asserted or awarded against any Indemnified Party, in each case arising out of
or in connection with or by reason of (including, without limitation, in
connection with any investigation, litigation or proceeding or preparation of a
defense in connection therewith) (i) the Notes, this Agreement, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Advances or (ii) the actual or alleged presence of Hazardous Materials on
any property of the Borrower or any of its Subsidiaries or any Environmental
Action relating in any way to the Borrower or any of its Subsidiaries, except to
the extent such claim, damage, loss, liability or expense (x) is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence, bad faith or willful
misconduct, (y) arose from a material breach of such Indemnified Party’s
obligations under any Loan Document (as determined by a court of competent
jurisdiction in a final, non-appealable judgment), or (z) results from a claim,
litigation, investigation or proceeding brought by one Indemnified Person
against another Indemnified Person that does not involve an act or omission by,
or a condition relating to, the Borrower or any Affiliate thereof (other than a
claim against an Indemnified Person solely in its capacity as Administrative
Agent, Syndication Agent, Arranger, Bookrunner or Documentation Agent). In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. Each of the
Borrower and each Lender agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, the Borrower,
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys and agents, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances; provided that, nothing contained in this sentence shall relieve the
Borrower of any obligation it may have to indemnify an Indemnified Party against
special, indirect, consequential or punitive damages asserted against such
Indemnified Party by a third party.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.09(d) or (e), 2.11 or 2.13, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.12, 2.15 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

Section 8.05 Right of Set off. Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b)
(i) the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Notes due and payable
pursuant to the provisions of Section 6.01, each Lender and each of their
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note(s)
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set off and
application, provided that the failure to give such notice shall not affect the
validity of such set off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set off) that such Lender and
its Affiliates may have.

Section 8.06 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Borrower, the Agent and each Lender and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Lenders.

Section 8.07 Assignments and Participations.

(a) Each Lender may and, if demanded by the Borrower pursuant to Section 2.22(b)
upon at least five Business Days’ notice to such Lender and the Agent, will
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of the
Advance owing to it, and its interest in the Note held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement,
(ii) except in the case of an assignment to a Person that, immediately prior to
such assignment, was a Lender or an assignment of all of a Lender’s rights and
obligations under this Agreement, the amount of the Advances of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Assumption with respect to such assignment) shall in
no event be less than $2,500,000 or an integral multiple of $500,000 in excess
thereof unless the Borrower and the Agent otherwise agree, (iii) each such
assignment shall be to an Eligible Assignee, (iv) each such assignment made as a
result of a demand by the Borrower pursuant to this Section 8.07(a) shall be
arranged by the Borrower after consultation with the Agent and shall be either
an assignment of all of the rights and obligations of the assigning Lender under
this Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received one or more payments from either the
Borrower or one or more Eligible Assignees in an aggregate amount at least equal
to the aggregate outstanding principal amount of the Advances owing to such
Lender, together with accrued interest thereon to the date of payment of such
principal amount and all other amounts payable to such Lender under this
Agreement, and (vi)  the parties to each such assignment shall execute and
deliver to the Agent, for its acceptance and recording in the Register, an
Assignment and Assumption, together with any Note subject to such assignment and
a processing and recordation fee of $3,500 payable by the parties to each such
assignment, provided, however, that in the case of each assignment made as a
result of a demand by the Borrower, such recordation fee shall be payable by the
Borrower except that no such recordation fee shall be payable in the case of an
assignment made at the request of the Borrower to an Eligible Assignee that is
an existing Lender. Upon such execution, delivery, acceptance and recording,
from and after the effective date specified in each Assignment and Assumption,
(x) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Assumption, have the rights and obligations of a Lender hereunder
and (y) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights (other than its rights under Sections 2.12,
2.15 and 8.04 to the extent any claim thereunder relates to an event arising
prior to such assignment) and be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(c) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names and addresses of the Lenders and the principal
amount of the Advances owing to, each Lender from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(d) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) such Lender shall
remain the holder of any such Note for all purposes of this Agreement, (iv) the
Borrower, the Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and (v) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of this Agreement or any Note, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation. The applicable Lender, acting
solely for this purpose as an agent of the Borrower, shall maintain a register
for the recordation of the names and addresses of each participant to which such
Lender has sold a participating interest and the amount of each such
participant’s interest in such Lender’s rights and/or obligations under this
Agreement (the “Participant Register”). The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of the
related rights and/or obligations, subject to the provisions of this Section.

(e) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.

(f) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including, without limitation, the Advances owing to it
and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

Section 8.08 Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates’ employees, officers, directors, agents and
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Borrower Information and
instructed to keep such Borrower Information confidential on substantially the
same terms as provided herein), (ii) to the extent requested by any regulatory
authority, (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.08, to any assignee or
participant or prospective assignee or participant, (vii) to the extent such
Borrower Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender, or (B) is or becomes available to the Agent or such
Lender on a nonconfidential basis from a source other than the Borrower and
(viii) with the consent of the Borrower.

EACH LENDER ACKNOWLEDGES THAT BORROWER INFORMATION, FURNISHED TO IT PURSUANT TO
THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE
BORROWER AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
AFFILIATES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS
TO THE BORROWER AND THE AGENT THAT IT HAS IDENTIFIED A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL
AND STATE SECURITIES LAWS, AND SHALL PROVIDE THE NAME(S) OF SUCH PERSON(S) TO
THE AGENT WITHIN TWO WEEKS OF THE EFFECTIVE DATE.

Section 8.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York without
regard to its conflict of laws principles.

Section 8.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or
other electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.

Section 8.11 Jurisdiction, Etc.

(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court in New York City. The
Borrower hereby irrevocably consents to the service of process in any action or
proceeding in such courts by the mailing thereof by any parties hereto by
registered or certified mail, postage prepaid, to the Borrower at its address
specified pursuant to Section 8.02. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or the Notes in the courts of any jurisdiction.

(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

Section 8.12 Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.

Section 8.13 No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection herewith or therewith,
the Borrower, its Subsidiaries and Affiliates, on the one hand, and the Agent,
the Lenders, and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Agent, the Lenders, or their Affiliates, and no such
duty will be deemed to have arisen in connection with any such transactions or
communications.

Section 8.14 WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE NOTES OR THE ACTIONS OF THE
AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.

Section 8.15 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such             shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 
UGI UTILITIES, INC.

 
By: /s/ Daniel J. Platt
 
Name: Daniel J. Platt
Title: Vice President — Finance and Chief Financial Officer, Assistant
Secretary and Treasurer

  PNC BANK, NATIONAL ASSOCIATION,
as Agent
By: /s/ Dominc D’Ginto
 
Name: Dominc D’Ginto
Title: Senior Vice President

1

Initial Lenders

 
PNC BANK, NATIONAL ASSOCIATION

 
By: /s/ Dominc D’Ginto
 
Name: Dominc D’Ginto
Title: Senior Vice President

2

  CITIZENS BANK OF PENNSYLVANIA
By: /s/ Leslie D. Broderick
 
Name: Leslie D. Broderick
Title: Senior Vice President

3

  THE BANK OF NEW YORK MELLON
By: /s/ Richard K. Fronapfel, Jr.
 
Name: Richard K. Fronapfel, Jr
Title: Vice President

4

  BRANCH BANKING AND TRUST COMPANY
By: /s/ Susan A. Waters
 
Name: Susan A. Waters
Title: Senior Vice President

5

  FIRST NATIONAL BANK OF PENNSYLVANIA
By: /s/ Scott A. Wickel
 
Name: Scott A. Wickel
Title: Senior Vice President

6

  THE BRYN MAWR TRUST COMPANY
By: /s/ Wayne McKillop
 
Name: Wayne McKillop
Title: Senior Vice President

7

  FIRST KEYSTONE COMMUNITY BANK
By: /s/ Eugene W. Morrison
 
Name: Eugene W. Morrison
Title: Vice President

8

  QNB BANK
By: /s/ Thomas R. Klee
 
Name: Thomas R. Klee
Title: Senior Vice President

9

  MID PENN BANK
By: /s/ Heather R. Hall
 
Name: Heather R. Hall
Title: Senior Vice President, Commercial Loan Manager

10

  AMERICAN BANK
By: /s/ Michael B. Bocich
 
Name: Michael B. Bocich
Title: Vice President

11

  MAUCH CHUNK TRUST COMPANY
By: /s/ Deborah A. Price
 
Name: Deborah A. Price
Title: Chief Lending Officer

12

  PENN COMMUNITY BANK
By: /s/ Marques D. Franklin
 
Name: Marques D. Franklin
Title: Vice President, Credit Manager

13

  ESSA BANK & TRUST
By: /s/ W. Tyler McCann
 
Name: W. Tyler McCann
Title: Vice President

SCHEDULE I
UGI UTILITIES, INC.
CREDIT AGREEMENT
APPLICABLE LENDING OFFICES

          Name of Initial Lender   Domestic Lending Office   Eurodollar Lending
Office PNC Bank, National Association  
PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attn: Agency Services
Tel: (412) 762-6442
Fax: (412) 762-8672
 





   


 
Citizens Bank of Pennsylvania  
3025 Chemical Road
Suite 300
Plymouth Meeting, PA 19462
Attn: Leslie Broderick
Tel: (484) 530-7144
Fax: (610) 941-4136
 





The Bank of New York Mellon  
225 Liberty Street, 17th Floor
New York, NY 10286
Attn: Richard K. Fronapfel
Tel: (212) 635-7615
Fax: (212) 635-7107
 




Branch Banking and Trust Company  
8200 Greensboro Drive
Suite 1000
McLean, VA 22102-3857
Attn: Susan Waters
Tel: (267) 763-4162
Fax: (888) 707-4162
 





First National Bank of
Pennsylvania  
2640 Westview Drive
Wyomissing, PA 19610
Attn: Scott A. Wickel
Tel: (610) 603-2500
Fax: (610) 678-6295
 




   


 


14

      The Bryn Mawr Trust Company  
801 Lancaster Avenue
Byrn Mawr, PA 19010
Attn: Wayne McKillop
Tel: (610) 581-4824
Fax: (610) 526-2487
   


First Keystone Community Bank  
P. O. Box 289
111 West Front Street
Berwick, PA 18603
Attn: Eugene W. Morrison
Tel: (570) 752-3671
Ext. 1530
Fax: (570) 752-4022
   


QNB Bank  
320 West Broad Street
P. O. Box 9005
Quakertown, PA 18951
Attn: Thomas R. Klee
Tel: (215) 538-5600
ext. 5641
Fax: (215) 538-5790
   


Mid Penn Bank  
2148 Market Street
Camp Hill, PA 17011
Attn: Heather Hall
Tel: (717) 985-7119
Fax: (717) 920-0339
   


American Bank  
4029 West Tilghman Street
Allentown, PA 18104
Attn: Lisa Cuthrie
Tel: (610) 973-8118
Fax: (610) 289-3326
   


Mauch Chunk Trust Company  
P. O. Box 289
1111 North Street
Jim Thorpe, PA 18229
Attn: Deborah A. Price
Tel: (570) 325-0428
Fax: (570) 325-0429
   



15

          Penn Community Bank
 
107 Floral Vale Blvd. Yardley, PA 19067 Attn: Marques Franklin Tel:
(215) 504-6560 ext. 6731 Fax: (215) 504-2145
      ESSA Bank & Trust
 
190 Broadhead Road Suite 200 Bethlehem, PA 18017 Attn: W. Tyler McCann Tel:
(610) 849-4043 Fax: (610) 849-4053
       
 

SCHEDULE II
UGI UTILITIES, INC.
CREDIT AGREEMENT
COMMITMENTS

          Lender   Commitment
PNC Bank, National Association
  $ 15,000,000
Citizens Bank of Pennsylvania
  $ 15,000,000
The Bank of New York Mellon
  $ 15,000,000
Branch Banking and Trust Company
  $ 15,000,000
First National Bank of Pennsylvania
  $ 15,000,000  
The Bryn Mawr Trust Company
  $ 10,000,000  
First Keystone Community Bank
  $ 9,000,000  
QNB Bank
  $ 8,000,000  
Mid Penn Bank
  $ 5,000,000  
American Bank
  $ 5,000,000  
Mauch Chunk Trust Company
  $ 5,000,000  
Penn Community Bank
  $ 5,000,000  
ESSA Bank &Trust
  $ 3,000,000  
 
  _____________
Total
  $ 125,000,000

SCHEDULE 5.02(a)
UGI UTILITIES, INC.
CREDIT AGREEMENT
EXISTING LIENS

None.

EXHIBIT A – FORM OF
TERM LOAN
PROMISSORY NOTE

U.S.$      Dated:              , 20      

FOR VALUE RECEIVED, the undersigned, UGI UTILITIES, INC., a Pennsylvania
corporation (the “Borrower”), HEREBY PROMISES TO PAY to        or its registered
assigns (the “Lender”) for the account of its Applicable Lending Office the
principal sum of U.S. $[amount of the Lender’s Commitment in figures] as and
when required by Credit Agreement dated as of October 31, 2017 among the
Borrower, the Lender and certain other lenders parties thereto, PNC Bank,
National Association, as Agent for the Lender and such other lenders, and The
Bank of New York Mellon, as syndication agent (as amended or modified from time
to time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), and in any event in full on the Maturity Date.

The Borrower promises to pay interest on the unpaid principal balance hereof
from the date hereof until such principal amount is paid in full, at such
interest rates, and payable at such times, as are specified in the Credit
Agreement.

Both principal and interest are payable in lawful money of the United States of
America to PNC, as Agent, at 500 First Avenue, Fourth Floor, Pittsburgh, PA
15219, in same day funds. The holder of this Promissory Note is authorized to
endorse on Schedule I annexed hereto the Advance made by the Lender to the
Borrower on the Effective Date pursuant to the Credit Agreement, and all
payments made on account of principal thereof, and any such endorsement or
recordation shall constitute prima facie evidence of the accuracy of the
information so endorsed or recorded; provided, however, that the failure to make
any such endorsement or recordation (or any error in such endorsement or
recordation) shall not affect the obligations of the Borrower to make payments
of principal, interest and other amounts outstanding in accordance with the
terms of this Promissory Note and the Credit Agreement.

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of the Advance by the Lender to the Borrower on the
Effective Date in an aggregate amount equal to the dollar amount first above
mentioned, the indebtedness of the Borrower resulting from such Advance being
evidenced by this Promissory Note and (ii) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

UGI UTILITIES, INC.

By

Name:

Title:

16

ADVANCES AND PAYMENTS OF PRINCIPAL

                                                  Amount of Principal   Unpaid
Principal   Notation Date   Amount of Advance   Paid or Prepaid   Balance   Made
By

EXHIBIT B – FORM OF NOTICE OF
TERM LOAN BORROWING

PNC Bank, National Association, as Agent

for the Lenders parties
to the Credit Agreement
referred to below

PNC Firstside Center
500 First Avenue, 4th Floor
Pittsburgh, PA 15219
Attention: Agency Services
Telecopy: (412) 762-8672

October 31, 2017

Attention: Agency Services

Ladies and Gentlemen:

The undersigned, UGI Utilities, Inc., refers to the Credit Agreement, dated as
of October 31, 2017 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, certain Lenders parties thereto, PNC Bank, National
Association, as Agent for said Lenders and The Bank of New York Mellon, as
syndication agent, and hereby gives you notice, irrevocably, pursuant to
Section 2.02 of the Credit Agreement that the undersigned hereby requests the
making of term Advances under the Credit Agreement, and in that connection sets
forth below the information relating to such Advances (the “Term Loan
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

1. The Business Day of the Term Loan Borrowing is October 31, 2017.

2. The Term Loan Borrowing is Eurodollar Rate Advances.

3. The aggregate amount of the Proposed Term Loan Borrowing is $125,000,000.

4. The undersigned hereby irrevocably requests [check one line below and fill in
blank space next to the line as appropriate]:



             a. Funds to be deposited into PNC bank account per our current

standing instructions. Complete amount of deposit if not full loan advance
amount: $     .

            b.  
Funds to be wired per the following wire instructions:
   
$      Amount of Wire Transfer
Bank Name:      
ABA:      
Account Number:      
Account Name:      
Reference:      



             c. Funds to be wired per the attached Funds Flow (multiple wire
transfers)

5. The initial Interest Period for the Eurodollar Rate Advances comprising the
Term Loan Borrowing is two weeks.

6. The undersigned hereby certifies that the following statements are true on
the date hereof:

(a) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct in all material respects (except that any representation
or warranty which is already qualified as to materiality or by reference to a
Material Adverse Effect is correct in all respects), before and after giving
effect to the Term Loan Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct as of such
earlier date; and

(b) no event has occurred and is continuing, or would result from such Term Loan
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default.

Very truly yours,

UGI UTILITIES, INC.

By

Name:
Title:

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [      ]
(the “Assignor”) and [      ] (the “Assignee”). Capitalized terms used but not
defined herein shall have the meanings given to them in the Credit Agreement
identified below (as it may be amended, restated or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any guaranties included in such facilities)H and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

                1.     Assignor:  
     
  2.     Assignee:  
     
[and is an Affiliate of [identify Bank]1]
  3.     Borrower:  
UGI Utilities, Inc.
  4.     Agent:  
PNC Bank, National Association, as the
administrative agent under the Credit Agreement
  5.     Credit Agreement:  
The Credit Agreement dated as of October 31, 2017
among UGI Utilities, Inc., the Lenders parties
thereto and PNC Bank, National Association, as
administrative agent.



6.   Assigned Interest:

                     
Aggregate
Amount of Advances
for all
Lenders*
  Amount of Advances
Assigned*

  Percentage Assigned
of Advances
2

  CUSIP Number




 
                   
$
  $       %    

 
                 

$
  $       %    

 
                 

$
  $       %    

 
                 

$
  $       %    

 
                 


[7. Trade Date:       ]3

Effective Date:              , 20       [TO BE INSERTED BY AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signatures to Follow]

1Select as applicable.

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.



2   Set forth, to at least 9 decimals, as a percentage of the Advances of all
Lenders thereunder.



3   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

17





The terms set forth in this Assignment and Assumption are hereby agreed to:

ASSIGNOR:

[      ]

By:      
Name:
Title:


ASSIGNEE:

[      ]

By:      
Name:
Title:


[Consented to and]4 Accepted:

PNC BANK, NATIONAL ASSOCIATION,

as Agent

By:
Name:
Title:


[Consented to:]5

[Name of Relevant Party]

By:
Name:
Title:


ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of a Purchasing Lender under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the Agent,
the Assignor or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Loan Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

EXHIBIT D – FORM OF
OPINION OF COUNSEL
FOR THE BORROWER

October 31, 2017

      PNC Bank, National Association, as Administrative Agent

1600 Market Street
Philadelphia, PA 19103
Re:
  under the Credit Agreement referred
to herein and the Lenders parties thereto


Credit Agreement dated as of October 31, 2017 of UGI Utilities, Inc.
 
   

Ladies and Gentlemen:

We have acted as counsel for UGI Utilities, Inc., a Pennsylvania corporation
(the “Company”), in connection with the Credit Agreement, dated as of
October 31, 2017 (the “Credit Agreement”), among the Company, the lenders
referred to therein (the “Lenders”), PNC Bank, National Association, as Agent
for the Lenders (the “Agent”), and The Bank of New York Mellon, as Syndication
Agent. Terms defined in the Credit Agreement are used as therein defined, unless
otherwise defined herein. This opinion letter is being delivered to you pursuant
to Section 3.01(g)(vi) of the Credit Agreement.

In connection with this opinion letter, we have examined originals, or copies
certified or otherwise identified to our satisfaction, of the Amended and
Restated Articles of Incorporation and Bylaws of the Company and such other
documents and records, and other instruments as we have deemed appropriate for
purposes of the opinions set forth herein, including the following documents
(the documents referred to in clauses (a) through (n) below are referred to
herein as the “Credit Documents”):

(a) the Credit Agreement;

(b) the Term Loan Note in the amount of $15,000,000, executed by the Company on
the date hereof in favor of PNC Bank, National Association;

(c) the Term Loan Note in the amount of $15,000,000, executed by the Company on
the date hereof in favor of Citizens Bank of Pennsylvania;

(d) the Term Loan Note in the amount of $15,000,000, executed by the Company on
the date hereof in favor of The Bank of New York Mellon;

(e) the Term Loan Note in the amount of $15,000,000, executed by the Company on
the date hereof in favor of Branch Banking and Trust Company;

(f) the Term Loan Note in the amount of $15,000,000, executed by the Company on
the date hereof in favor of First National Bank of Pennsylvania;

(g) the Term Loan Note in the amount of $10,000,000, executed by the Company on
the date hereof in favor of The Bryn Mawr Trust Company;

(h) the Term Loan Note in the amount of $9,000,000, executed by the Company on
the date hereof in favor of First Keystone Community Bank;

(i) the Term Loan Note in the amount of $8,000,000, executed by the Company on
the date hereof in favor of QNB Bank;

(j) the Term Loan Note in the amount of $5,000,000, executed by the Company on
the date hereof in favor of Mid Penn Bank;

(k) the Term Loan Note in the amount of $5,000,000, executed by the Company on
the date hereof in favor of American Bank;

(l) the Term Loan Note in the amount of $5,000,000, executed by the Company on
the date hereof in favor of Mauch Chunk Trust Company;

(m) the Term Loan Note in the amount of $5,000,000, executed by the Company on
the date hereof in favor of Penn Community Bank;

(n) the Term Loan Note in the amount of $3,000,000, executed by the Company on
the date hereof in favor of ESSA Bank & Trust;

(o) the Certificate of the Assistant Secretary, dated as of the date hereof,
executed by the Company attaching and certifying (i) incumbencies of the
officers and agents of the Company; (ii) an excerpt from the minutes of a
meeting of the Board of Directors of the Company called, convened and held on
September 25, 2017 with respect to the transactions referred to herein; (iii) a
true, correct and complete copy of the Amended and Restated Articles of
Incorporation of the Company; (iv) a true, correct and complete copy of the
By-Laws of the Company; and (v) a true, correct and complete copy of the
subsistence certificate of the Company; and

(e) a certificate of the Secretary of the Commonwealth of Pennsylvania, dated as
of a recent date, attesting to the present subsistence of the Company as
attached on Exhibit B hereto (the “Certificate of Subsistence”).

We have assumed the genuineness of all signatures, the legal capacity of natural
persons, the authenticity of the documents submitted to us as originals, the
conformity to the original documents of all documents submitted to us as
certified, facsimile, electronic or photostatic copies, and the authenticity of
the originals of all documents submitted to us as copies. We have also assumed
that the Credit Documents constitute valid and binding obligations of each party
thereto other than the Company.

As to any facts that are material to the opinions hereinafter expressed that we
did not independently establish or verify, we have relied without investigation
upon the representations of the Company contained in the Credit Documents and
upon certificates of officers of the Company.

In rendering the opinions set forth herein, whenever a statement or opinion set
forth therein is qualified by “to our knowledge,” “known to us” or by words of
similar import, it is intended to indicate that, during the course of our
representation of the Company in the subject transaction, no information has
come to the attention of those lawyers in our firm who have rendered legal
services in connection with such transaction that gives us actual knowledge of
the inaccuracy of such statement or opinion. We have not undertaken any
independent investigation to determine the accuracy of facts material to any
such statement or opinion, and no inference as to such statement or opinion
should be drawn from the fact of our representation of the Company.

We have relied upon a certificate of an officer of the Company dated the date
hereof, certifying that the items listed in such certificate are (i) all of the
indentures, loan or credit agreements, leases, guarantees, mortgages, security
agreements, bonds, notes, other agreements or instruments (the “Contracts” as
set forth on Exhibit A hereto), and (ii) all of the judicial or administrative
orders, writs, judgments, awards, injunctions and decrees (the “Company
Orders”), which as to any matter in (i) or (ii) affect or purport to affect the
Company’s right to borrow money under the Credit Agreement or the Company’s
obligations under the Credit Agreement.

In rendering this opinion, we have assumed that (i) each of the parties to the
Credit Documents (other than the Company) is validly existing and in good
standing under the laws of its jurisdiction of organization and has the full
power and legal right to execute and deliver each of the Credit Documents to be
executed by it and to perform the provisions of the Credit Documents to be
performed by it; (ii) each of the Credit Documents has been duly authorized,
executed and delivered by each party thereto (other than the Company), and
constitutes the legal, valid and binding obligation of each such party (other
than the Company), enforceable against it in accordance with the terms thereof;
and (iii) the execution, delivery and performance by the parties (other than the
Company) of each of the Credit Documents to which they are a party, do not
contravene (A) their respective charter, bylaws or other applicable constituent
documents or (B) any applicable law.

Based upon and subject to the foregoing, and to the limitations and
qualifications described below, we are of the opinion that:

1. The Company is a corporation presently subsisting under the laws of the
Commonwealth of Pennsylvania.

2. The Company has the corporate power and authority to enter into and perform
the Credit Documents, has taken all necessary corporate action to authorize the
execution, delivery and performance (except with respect to any Commitment
Increase) of such Credit Documents and has duly executed and delivered such
Credit Documents.

3. Each Credit Document is the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

4. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its respective obligations thereunder will
not, (i) result in a violation of the Amended and Restated Articles of
Incorporation or Bylaws of the Company, (ii) result in a breach or default under
any Contract or (iii) result in a violation of any Company Order.

5. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its obligations thereunder will not, require
any approval from or filing with any governmental authority of the United
States, the Commonwealth of Pennsylvania or the State of New York other than in
connection with the extension of the Maturity Date contemplated by Section 2.20
of the Credit Agreement (the “Maturity Date Extension”) and, in connection with
the Maturity Date Extension the registration of a Securities Certificate in
accordance with Chapter 19 of the Pennsylvania Public Utility Code (“PPUC”)
authorizing the Company’s incurrence of indebtedness under the Credit Agreement.

6. The execution and delivery by the Company of the Credit Documents do not, and
the performance by the Company of its obligations thereunder will not, result in
any violation of any federal law of the United States, any law of the
Commonwealth of Pennsylvania, any law of the State of New York or any regulation
thereunder, except that prior to the effectiveness of the Maturity Date
Extension the Company must register a Securities Certificate in accordance with
Chapter 19 of the PPUC.

7. The use of the proceeds from any extension of credit under the Credit
Agreement in accordance with the provisions of the Credit Agreement does not
violate the provisions of Regulation X of the Board of Governors of the Federal
Reserve System.

8. To our knowledge, there are no pending lawsuits or other proceedings against
the Company before any court arbitrator or governmental agency or authority that
challenge the legality, validity or enforceability of the Credit Documents.

9. The Company is not required to register as an “investment company” under the
Investment Company Act of 1940, as amended.

The opinions expressed above are subject to the following limitations,
exceptions, qualifications and assumptions:

A. The opinions expressed herein are subject to bankruptcy, insolvency,
fraudulent transfer and other similar laws affecting the rights and remedies of
creditors generally and general principles of equity.

B. We express no opinion with respect to the enforceability of indemnification
provisions, or of release or exculpation provisions, contained in the Credit
Documents to the extent that enforcement thereof is contrary to public policy
regarding the indemnification against or release or exculpation of criminal
violations, intentional harm or violations of securities laws.

C. The opinions expressed in this opinion letter are limited to the laws of the
Commonwealth of Pennsylvania, the laws of the State of New York and the Federal
laws of the United States of America, and we express no opinion with respect to
the laws of any other state or jurisdiction.

D. For purposes of our opinion in paragraph 1 hereof as to the valid existence
of the Company, we have relied solely upon a subsistence certificate issued by
the Secretary of the Commonwealth of Pennsylvania.

E. For purposes of the opinion in paragraph 6, we have considered only such laws
and regulations that in our experience are typically applicable to a transaction
of the nature contemplated by the Credit Documents.

F. Certain waivers by the Company in the Credit Documents may relate to matters
that cannot, as a matter of law, be effectively waived.

G. For purposes of the opinion in paragraph 4, where any Contract is silent as
to governing law or states that it is governed by laws of a state other than the
laws of New York or Pennsylvania, we have not made any investigation of the laws
of any other state but have merely assumed that they would be interpreted in
accordance with their plain meaning.

H. We express no opinion as to:

(i) the enforceability of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that a Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

(ii) the enforceability of any provision of the Credit Documents permitting
modification thereof only by means of an agreement in writing signed by the
parties thereto;

(iii) the covenants in the Contracts that contain financial ratios and other
similar financial restrictions;

(iv) the enforceability of Section 8.15 of the Credit Agreement; or

(v) whether a federal or state court located outside the State of New York would
give effect to the choice of law provided for in the Credit Documents.

This opinion letter is effective only as of the date hereof. We do not assume
responsibility for updating this opinion letter as of any date subsequent to its
date, and we assume no responsibility for advising you of any changes with
respect to any matters described in this opinion letter that may occur
subsequent to the date of this opinion letter or from the discovery, subsequent
to the date of this opinion letter, of information not previously known to us
pertaining to the events occurring prior to such date.

This opinion letter is furnished by us solely for the benefit of the Agent and
the Lenders and their respective successors and permitted assigns and
participants pursuant to the Credit Agreement, and this opinion letter may not
be relied upon by such parties for any other purpose or by any other person or
entity for any purpose whatsoever. This opinion letter is not to be quoted in
whole or in part or otherwise referred to or used or furnished to any other
person, except as may be required by any governmental authority or pursuant to
legal process, without our express written consent. In addition, this opinion
letter may be disclosed for informative purposes only to any financial
institution which is a prospective assignee or participant, provided, that no
such prospective assignee or participant shall be permitted to rely upon this
opinion letter without our express prior written consent.

Very truly yours,

Exhibit A

Contracts

Credit Agreement dated as of March 27, 2015, among UGI Utilities, Inc., as
borrower, the lenders from time to time party thereto, PNC Bank, National
Association, as administrative agent, Citizens Bank of Pennsylvania, as
syndication agent, and PNC Capital Markets LLC and Citizens Bank, N.A. as joint
lead arrangers and joint bookrunners.



4   To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

5 To be added where the consent of the Borrower and/or other parties is required
by the terms of the Credit Agreement.

18

Exhibit B

Good Standing Certificate

Attached.

EXHIBIT E-1

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
October 31, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among UGI Utilities, Inc., a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Agent, and The Bank of New York
Mellon, as Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the Advance (as well as any Note evidencing such Advance) in respect of which
it is providing this certificate, (b) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (c) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (d) it is not a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Internal Revenue
Code.

The undersigned has furnished the Agent and the Borrower with a certificate of
its non U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Agent and (b) the undersigned shall have at all times furnished the Borrower
and the Agent with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:       
Name:
Title:


Date:       , 20      

EXHIBIT E-2

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
October 31, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among UGI Utilities, Inc., a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Agent, and The Bank of New York
Mellon, as Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(b) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (c) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code and (d) it is not a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (a) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (b) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:       
Name:
Title:


Date:       , 20      

EXHIBIT E-3

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
October 31, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among UGI Utilities, Inc., a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Agent, and The Bank of New York
Mellon, as Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the
participation in respect of which it is providing this certificate, (b) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (c) with respect such participation, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (d) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (e) none of its direct or indirect partners/members is
a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:       
Name:
Title:


Date:       , 20      

EXHIBIT E-4

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to that certain Credit Agreement, dated as of
October 31, 2017 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among UGI Utilities, Inc., a
Pennsylvania corporation (the “Borrower”), the Lenders from time to time party
thereto, PNC Bank, National Association, as Agent, and The Bank of New York
Mellon, as Syndication Agent.

Pursuant to the provisions of Section 2.15 of the Credit Agreement, the
undersigned hereby certifies that (a) it is the sole record owner of the Advance
(as well as any Note evidencing such Advance) in respect of which it is
providing this certificate, (b) its direct or indirect partners/members are the
sole beneficial owners of such Advance (as well as any Note(s) evidencing such
Advance), (c) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(d) none of its direct or indirect partners/members is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Internal
Revenue Code and (e) none of its direct or indirect partners/members is a
controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished the Agent and the Borrower with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (a) an IRS Form W-8BEN or W-8BEN-E
or (b) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Agent with a properly
completed and currently effective certificate in the calendar year in which each
payment is to be made to the undersigned or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

By:       
Name:
Title:


Date:       , 20      

19